Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final-Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 03/01/2021. 
	Claims 1, 4, 8, 14, and 17 are amended.
	Claims 1, 3-14, 16-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 8-11 of Applicant Arguments/Remarks Made in an Amendment filed 3/01/2021, that Valloppillil does not teach a “document authoring application that operates on a client device”.
	Response to Argument 1, the examiner respectfully disagrees, Valloppillil teaches in para. [0023-0024], that content management system 130 may provide users of the client devices 120 with the ability to create, store, access, and share content items. Content items may include computer files that a user may create using a document editor. Fig. 2 further shows that a client device 120 that can include a Document editor 270 is configured for creating, viewing and modifying content items such as text documents. “Receiving a request, from a document authoring application that operates on a client device” is equivalent to how the content management system can receive a request to create, store, access, and share content from a document from a document authoring application that operates on a client device”, does not specify what exactly is receiving a request, only that a method is capable of receiving a request from a document authoring application that operates on a client device. Applicant may amend the claim language to encompass the desired scope. 
Claim 8 is amended to encompass a different scope the instant application’s language is amended to read, “receiving a request at the document authoring application that operates on a client device; in response to receiving the request, obtaining a list of documents”. Valloppillil teaches in [0058], that Fig. 5 illustrates an example of a first version 500 of a collection … of content items maintained by the content management system. The first version 500 of the collection of content items may be created by and accessible to the first group of users. Thus, Valloppillil teaches, “receiving a request at the document authoring application that operates on a client device”, as a user must still interact with a content access module and document editor on a client device to initiate a request to create, store, access, and share content items with content management system 130. Thus, Valloppillil further teaches, “in response to receiving the request, obtaining a list of documents”, as in response to a user initiating a request for content items created by users and maintained by the content management system 130, the server will make such files accessible to a group of users.

Argument 2, Applicant argues on pg. 11 of Applicant Arguments/Remarks Made in an Amendment filed 3/01/2021, that the prior art does not teach, “a number of 
Response to Argument 2, the argument has been fully considered but, is moot as the scope of the claims has changed. Newly found art (U.S. Patent Application Publication NO. 2019/0179494 (“Colagrosso”)), is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 8-11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0102369 A1 (“Valloppillil”), and further in view of U.S. Patent Application Publication No. 2018/0097755 A1 (“Mody”), as previously cited in  Non-Final Rejection filed 11/30/2020.
Claim 1:
 Valloppillil teaches a method comprising: 
receiving a request (i.e. Valloppillil, para. [0069], Fig. 10, at block 1006, receive a request to access a version of the collection of content items 120), from a document authoring application (i.e. Valloppillil, it is noted that FIG. 4A shows a block diagram of the content management system 130, wherein Para. [0053], Content management system 130 includes … document editor 404), that operates on a client device (i.e. para. [0029], Fig. 2, Client device 120 may access these systems through a native application or software module, such as content management system client application 200) for a list of documents (i.e. Valloppillil, para. [0070], receive a request to access a version of the collection of content items) shared by a user (i.e. para. [0058], the first version 500 of the collection of content items may be created by and accessible to the first group of users) logged into the document authoring application (i.e. Valloppillil, para. [0073], Fig. 10B, At block 1014, access a user account associated with the content management system) to other users (i.e. Valloppillil, para. [0058], the first version 500 of the collection of content items may be created by and accessible to the first group of users), the request including a user identification of the user logged into the document authoring application (i.e. Valloppillil, para. [0070], At block 1008, determine which version of the collection of content items is associated with the user ID);	 retrieving the list of documents based on the user identification (i.e. Valloppillil, para. [0083], grant access to the first version of the collection of content items when it is determined (at 1008) that the first version of the collection of items is associated with the user ID);	 for each respective shared document (i.e. Valloppillil, para. [0084], collection analytic information for each item in the collection may be maintained) in the list of documents (i.e. Valloppillil, para. [0084], collection of content items): 
retrieving an aggregation of views of the respective shared document by the other users (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed on the first version 500 of the collection of content items, Analytic information 506 may include, e.g., the number of times the second version of the collection of content items (e.g., see FIG. 6) was viewed by one or more users in the second group of use) within a period of time (i.e. Valloppillil, para [0061], it is noted that in Fig. 7, a beginning of a period of time as, “The collections folder 700… was created by that user”, and a time in Fig. 10A-C, para. [0067], where the, “collection of content items may be accessible to the first group of users”. Therefore, Valloppillil at least teaches that the period of time is the period beginning with when each content item is uploaded and ending when the method of FIG. 10A–C is executed);	 retrieving a number of unique viewers of the respective shared document (i.e. Valloppillil, para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item) within the period of time (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed on the first version 500 of the collection of content items, Analytic information 506 may include, e.g., the number of times the second version of the collection of content items (e.g., see FIG. 6) was viewed by one or more users in the second group of use) within a period of time (i.e. Valloppillil, para [0061], it is noted that in Fig. 7, a beginning of a period of time as, “The collections folder 700… was created by that user”, and a time in Fig. 10A-C, para. [0067], where the, “collection of content items may be accessible to the first group of users”. Therefore, Valloppillil at least teaches that the period of time is the period beginning with when each content item is uploaded and ending when the method of FIG. 10A–C is executed);
and transmitting (i.e. Valloppillil, para. [0084], at block 1036, receive an instruction to display the second information associated with the interaction with the first version of the collection of content items), to the document authoring application (i.e. Valloppillil, para. [0053], FIG. 1 content management system) in response to the request (i.e. Valloppillil, para. [0069], At block 1006, receive a request to access a version of the collection of content items 120), the list of documents shared by the user and their respective total views (i.e. Valloppillil, para. [0084], the number of times a particular item was viewed 512 by one or more users in the second group of users may be visible in the folder associated with that item 608), unique views (i.e. Valloppillil, para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item). ,(i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed).  
While Valloppillil does teach sharing a document to other users, Valloppillil does not explicitly teach, 
“determining a set of suggested contacts beyond the other users to share the respective shared document with according to communication signals between the suggested contacts and the user, wherein determining the set of suggested contacts for a respective shared document includes excluding contacts that have already viewed the respective shared document since a last modified date of the respective shared document; and transmitting, to the document authoring application in response to the request, their set of suggested contacts for presentation to the user”.
	However, Mody teaches, 
determining a set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) beyond the other users (i.e. Mody, para. [0082], if a collaborator (e.g. user) Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill, but content item 801 is only shared with Bob) to share the respective shared document (i.e. Mody, para. [0082], content item 801) with according to communication signals (i.e. Mody, para. [0082], Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill). 
wherein determining the set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for a respective shared document (i.e. Mody, para. [0075], collaboration client 212 that presents a collaboration content item 801) includes excluding contacts that have already viewed the respective shared document (i.e. Mody, para. [0082], “content item 801 is only shared with Bob, Fred, and John”, It is further noted in Fig. 8, that Bob and Fred have replied with “para. [0077], Comments 806 and/or 810”, indicating that they have already seen and reviewed the content item 801) since a last modified date (i.e. Mody, para. [0079], it is noted that content item 801 has been modified with “comment 810”, which, “refers to content 804 suggesting a change 812”) of the respective shared document (i.e. Mody, para. [0075], collaboration content item 801).
and transmitting (i.e. Mody, para. [0082], Fig. 2, message conversion module 216 and/or collaboration client 212 can suggest a collaborator), to the document authoring application (i.e. Mody, Fig 2, Content Management system 106), the set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for presentation to the user (i.e. Mody, para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add suggested contacts to share a 

Claim 6: 
Valloppillil and Mody, teach the method of claim 1.
Valloppillil further teaches 
determining a number of shares by the other users of the respective shared document (i.e. Valloppillil, it is noted in Fig. 7, that collection 710a has been shared 10 times)	 and transmitting, to the document authoring application (i.e. Valloppillil, para. [0058], collection activity folder in a user interface on a display 210 of a client device 120), the number of shares for presentation to the user (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed).  

Claim 8: 
Valloppillil teaches a computer-readable storage device (i.e. Valloppillil, para. [0098], the operations herein may also be performed by an apparatus. … Such a computer program may be stored in a computer readable storage medium) (i.e. Valloppillil, para. [0027], Fig. 2, one or more processors 208), configure the at least one processor to perform operations comprising:
 accessing identification information of a user logged into a document authoring application (i.e. Valloppillil, para. [0073], Fig. 10B, At block 1014, access a user account associated with the content management system;	receiving a request (i.e. Valloppillil, para. [0069], Fig. 10, at block 1006, receive a request to access a version of the collection of content items 120), at the document authoring application (i.e. Valloppillil, it is noted that FIG. 4A shows a block diagram of the content management system 130, wherein Para. [0053], Content management system 130 includes … document editor 404), that operates on a client device (i.e. para. [0029], Fig. 2, Client device 120 may access these systems through a native application or software module, such as content management system client application 200),
in response to receiving the request (i.e. para. [0055], a request from client device 120 to view a content item or obtain a list of content items), obtaining a list of documents shared by the user to other users (i.e. Valloppillil, para. [0058], FIG. 5 illustrates an example of a first version 500 of a collection … of content items maintained by the content management system 130. The first version 500 of the collection of content items may be created by and accessible to the first group of users) based on the identification information (i.e. Valloppillil, para. [0083], grant access to the first version of the collection of content items when it is determined (at 1008) that the first version of the collection of items is associated with the user ID);
and presenting a user interface within the document authoring application (i.e. Valloppillil, para. [0084], at block 1036, receive an instruction to display the second information associated with the interaction with the first version of the collection of content items), the user interface including, for each respective shared document, in the list of documents: a plurality of attention metrics for the respective shared document (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed);
While Valloppillil teaches a document authoring applications providing the user with attention metrics about a list of shared documents, Valloppillil does not explicitly teach, “determining a set of suggested contacts beyond the other users to share each respective document in the list of documents according to communications signals between the suggested contact and the user, wherein determining the set of suggested contacts for a respective shared document includes excluding contacts that have already viewed the respective shared document since a last modified date of the respective shared document; and presenting a user interface within the document authoring application, the user interface including, for each document in the list of documents: the suggested set of contacts with which to share the respective document beyond the other users”. 
	However, Mody teaches 
determining a set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) (i.e. Mody, para. [0082], if a collaborator (e.g. user) Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill, but content item 801 is only shared with Bob) to share the respective shared document (i.e. Mody, para. [0082], content item 801) with according to communication signals (i.e. Mody, para. [0082], Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill) between the suggested contacts (i.e. Mody, para. [0082], Bob, Fred, John, and Bill) and the user (i.e. Mody, para. [0082], Ben Berliner). 
wherein determining the set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for a respective shared document (i.e. Mody, para. [0075], collaboration client 212 that presents a collaboration content item 801) includes excluding contacts that have already viewed the respective shared document (i.e. Mody, para. [0082], “content item 801 is only shared with Bob, Fred, and John”, It is further noted in Fig. 8, that Bob and Fred have replied with “para. [0077], Comments 806 and/or 810”, indicating that they have already seen and reviewed the content item 801) since a last modified date (i.e. Mody, para. [0079], it is noted that content item 801 has been modified with “comment 810”, which, “refers to content 804 suggesting a change 812”) of the respective shared document (i.e. Mody, para. [0075], collaboration content item 801).
and transmitting (i.e. Mody, para. [0082], Fig. 2, message conversion module 216 and/or collaboration client 212 can suggest a collaborator), to the document authoring application (i.e. Mody, Fig 2, Content Management system 106) their set of suggested contacts (i.e. Mody, para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for presentation to the user (i.e. Mody, para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add suggested contacts to share a document with to Valloppillil’s user interface for viewing and sharing documents, and excluding contacts that have already viewed the respective document, as taught by Mody. One would have been motivated to combine Mody with Valloppillil, and would have had a reasonable expectation of success in doing so, because this allows users to communicate and collaborate efficiently without the extraneous information and confusion (Mody, para. [0017]). 

Claim 9: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Mody further teaches the operations further comprising: receiving a selection of a contact from the suggested set of contacts for the respective shared document (i.e. Mody, para. [0082], Ben can then provide input (e.g., select graphical element 510) to share content item 801 with Bill);	 and in response to receiving the selection (i.e. Mody, para. [0082], select graphical element 510), enabling the contact to view the respective shared document (i.e. Mody, para. [0082], share content item 801 with Bill).  

Claim 10: 

Valloppillil further teaches wherein the attention metrics (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed) are selected from a group comprising: 
total views (i.e. Valloppillil, para. [0084], the number of times a particular item was viewed 512 by one or more users in the second group of users may be visible in the folder associated with that item 608), unique viewers (i.e. Valloppillil, para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item), shares of the respective document (i.e. Valloppillil, it is noted in Fig. 7, that collection 710a has been shared 10 times) and comments on the respective shared document (i.e. Valloppillil, para. [0080], Fig. 5, the number of comments 514 provided for an item by one or more users in the second group of users may be visible in the folder associated with that item 508)

Claim 11: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Valloppillil further teaches wherein the user interface is arranged in a plurality of interface panes (i.e. Valloppillil, it is noted in Fig. 7, that Collections folder 700 has multiple panes 708a and 708b), a first pane presenting menu options to create documents in the document authoring application (i.e. Valloppillil, it is noted that Fig. 7, contains New collection 714 option, where in “Users operate client devices 120 to create and edit content items; para. [0051]”), and a second pane presenting the attention metrics (i.e. Valloppillil, it is noted in Fig. 7, that “collection 710a, 710b, 710c was created by that user (e.g., "created by me" 708a)”, and contains metrics for number of views and number of shares)
Mody further teaches a pane for presenting suggested set of contacts (i.e. Mody, para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).

Claim 14: 
Claim 14 is the systems claim of claim 1 and is rejected for similar reasons.

Claim 19:
Claim 14 is the systems claim of claim 6 and is rejected for similar reasons.

Claims 3, 5, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil and Mody as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication NO. 8,738,634 B1 (“Roth”), as previously cited in  Non-Final Rejection filed 11/30/2020.
Claim 3: 
Valloppillil and Mody teach the method of claim 1.
While Mody does teach determining a set of suggested contacts for a respective document, neither Valloppillil nor Mody explicitly teach wherein determining the set of suggested contacts for a respective document includes: calculating a relevancy score, 
However, Roth teaches 
wherein determining the set of suggested contacts (i.e. Roth, Col. 11, lines 50-52, identifies one or more suggested contacts from a set of contacts associated with a user) for a respective document (i.e. Roth, Col. 17, lines 13-16, the Friend Suggest algorithm is used to suggest contacts to add to and/or remove from draft email messages) includes: calculating a relevancy score (i.e. Roth, Col. 8, lines 6-10, The first requirement of the Friend Suggest algorithm is an implicit social graph with edges whose weights represent the relationship strength between a user and his implicit group), for a potential contact to include in the set of suggested contacts (i.e. Roth, Col. 11, lines 50-52, one or more suggested contacts from a set of contacts associated with a user), in relation to the respective shared document (i.e. Roth, Col. 17, lines 13-16, the Friend Suggest algorithm is used to suggest contacts to add to and/or remove from draft email messages as illustrated in the exemplary graphical user interfaces shown in FIGS. 5A-5B) based on the communication signals between the potential contact and the user (i.e. Roth, Col 11, lines 52-56, The computer system identifies, in historical communications in a user account associated with the user, one or more groups of contacts (e.g., each group of contacts is a group of one or more contacts associated with a particular communication)) (i.e. Roth, Col. 11, lines 65-67, After identifying the one or more suggested contacts, the computer system sends a contact suggestion based on the suggested contacts for display to the user) according to the relevancy score (i.e. Roth, Col. 12, lines 1-4, wherein the contact suggestion includes a suggested contact with a generated score that is above a predefined threshold (e.g., the computer system sends a list of "top contacts" to the user)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a ranking system for suggested contacts to Mody’s user interface for recommending additional contacts, and ranking suggested contacts based on communication signals, as taught by Roth. One would have been motivated to combine Roth with Mody, and would have had a reasonable expectation of success in doing so, because this allows for the accurate identification users who are meaningful and useful to a user.

Claim 5: 
Valloppillil, Mody, and Roth teach the method of claim 3.
Roth further teaches wherein the relevancy score (i.e. Roth, Col. 8, lines 6-9, The first requirement of the Friend Suggest algorithm is an implicit social graph with edges whose weights represent the relationship strength between a user and his implicit groups) is based on a communication frequency between the potential contact and the user (i.e. Roth, Col. 8, lines 10-14, Edge weights are computed so as to satisfy the following three criteria: 1. Frequency: Groups with which a user interacts frequently are more important to the user than groups with which he interacts infrequently).  

Claim 16: 
Claim 16 is the system claim of claim 3 and is rejected for similar reasons

Claim 18: 
Claim 18 is the system claim of claim 5 and is rejected for similar reasons

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, Mody, and Roth, as applied to claims 3 and 16 above, and further in view of U.S. Patent Application Publication NO. 2019/0179494 (“Colagrosso”).
Claim 4: 
Valloppillil, Mody, and Roth teach the method of claim 3.
While Roth teaches wherein the communication signals (i.e. Roth, Col 11, lines 52-56, The computer system identifies, in historical communications in a user account associated with the user, one or more groups of contacts (e.g., each group of contacts is a group of one or more contacts associated with a particular communication) includes a number of documents the potential contact and the user have (i.e. Roth, Col. 8, lines 43-45, an Interactions Rank ….is computed by summing the number of emails exchanged between a user and a particular implicit group, weighting each email interaction as a function of its recency). 

a number of documents the potential contact and the user have edited and collaborated on.
However, Colagrosso teaches 
a number of documents the potential contact (i.e. para. [0057], the collaborator predictor 117 may determine that the other user has a relationship with the user if the other user has at least a predetermined number of recent actions involving the user… if the other user has at least a predetermined number of recently shared documents with the user) and the user have edited (i.e. para. [0020], actions may include, for example, reviewing, sharing, editing, or commenting on a document) and collaborated on (i.e. para. [0022], the predicted collaborator may be selected from other users (i.e., potential collaborators) of the cloud-based content management platform who have collaborated with the user in the past. The potential collaborators may be identified based on information extracted from various sources (e.g., document applications)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein communication signals include a number of documents the potential contact and the user have edited and collaborated on to Valloppillil-Mody-Roth’s user interface for recommending additional contacts, with including a number of document actions between a user and a potential user, as taught by Colagrosso. One would have been motivated to combine Colagrosso with Valloppillil-Mody-Roth, and would have had a reasonable expectation of success as this combination assists in eliminating time-consuming user searching and reviewing 

Claim 17: 
Claim 17 is the system claim of claim 5 and is rejected for similar reasons

Claims 7, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, and Mody as applied to claims 1 and 11 above and further in view of U.S. Patent Application Publication No. 2017/0262448 A1 “Paulsen”, as previously cited in  Non-Final Rejection filed 11/30/2020.
Claim 7: 
Valloppillil and Mody teach the method of claim 1.
Valloppillil and Mody do not explicitly teach wherein the period of time is included in the request.
However, Paulsen teaches 
wherein the period of time is included in the request (i.e. Paulsen, para. [0048], the visitor metrics correspond to a particular time period (e.g., visits within the past 30 days). A default time period can be employed or a selected time period can be specified by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a selected period of time to Valloppillil-Mody’s user interface display request for viewing analytics for shared documents, and displaying viewing analytics within a period of time, as taught by 

Claim 12:
Valloppillil and Mody teach the computer-readable storage device of claim 11.
Valloppillil and Mody do not explicitly teach the operations further comprising: receiving a selection of a time period in the user interface; and for each respective document in the list of documents: updating the plurality of attention metrics for the respective document based on the selection of the time period.  
However, Paulsen teaches:	receiving a selection of a time period (i.e. Paulsen, para. [0048], a selected time period can be specified by the user) in the user interface (i.e. Paulsen, para. [0060]. Fig. 4, the visitor metrics used correspond to the last 30 days as shown by the time period selector 406);	 and for each respective document in the list of documents (i.e. Paulsen, para. [0048], visitor metrics are accessed for each online article):	 updating the plurality of attention metrics (i.e. Paulsen, para. [0048], “a selected time period can be specified by the user; para. [0048]”, in which the, “the visitor metrics correspond to a particular time period; para. [0048”, thus if a user selects a new time period, the visitor metrics will be updated) for the respective document based on the selection of the time period (i.e. Paulsen, para. [0048], the visitor metrics correspond to a particular time period (e.g., visits within the past 30 days). A default time period can be employed or a selected time period can be specified by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a selected period of time to 


Claim 20:
Claim 20 is the systems claim of claim 7 and is rejected for similar reasons.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, and Mody as applied to claims 8 above, and further in view of U.S. Patent Application Publication NO. 2015/0301696 A1 (“D’Jesus Bencci”), as previously cited in  Non-Final Rejection filed 11/30/2020.
Claim 13: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Valloppillil and Mody do not explicitly teach wherein the operations further comprise: limiting the display of the set suggested contacts to a defined number of contacts.
However, D’Jesus Bencci teaches wherein the operations further comprise: limiting the display of the set suggested contacts (i.e. D’Jesus Bencci, para. [0085], rank a plurality of contacts based on a history of content recommendations) to a (i.e. D’Jesus Bencci, para. [0085], display a predetermined number N of contact selection areas for selecting the N highest ranked contacts).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display only a predetermined number of contacts with to Mody’s user interface recommending contacts, and limiting the display of suggested contacts, as taught by D’Jesus Bencci. One would have been motivated to combine D’Jesus Bencci with Mody, and would have had a reasonable expectation of success in doing so, because a limited display of suggested contacts is, “convenient for a user to be able to select the desired action in a more efficient manner” (D’Jesus Bencci, para. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171